United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2729
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
James L. Glass, also known as         *
Youngster, also known as Bazz,        * [UNPUBLISHED]
also known as Jboy, also known as     *
Bazzy, also known as Bass,            *
also known as JB,                     *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: October 16, 2009
                                Filed: December 11, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      James Glass appeals the 130-month sentence the district court1 imposed after
he pleaded guilty to a drug offense. His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which she moves to withdraw and suggests that



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
the district court erred in ordering Glass’s federal sentence to run consecutively to a
state sentence he was serving on an unrelated offense.

       We hold that the district court did not abuse its discretion in imposing a
consecutive sentence. See United States v. Winston, 456 F.3d 861, 867 (8th Cir.
2006) (district court’s decision to impose consecutive or concurrent sentence reviewed
for reasonableness); United States v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005)
(standard of review is whether district court abused discretion by imposing
unreasonable sentence). The court noted its obligation to consider the 18 U.S.C.
§ 3553(a) factors, recited the factors, and explained its decision to run the federal
sentence consecutively to the state sentence. See 18 U.S.C. § 3584(b) (directing
district court to consider § 3553(a) factors in determining whether sentence should run
consecutively to or concurrently with another sentence); Winston, 456 F.3d at 868
(sentence affirmed where district court explained its decision to run sentence
consecutively and cited § 3553(a) factors).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
request to withdraw subject to counsel informing Glass of the procedures for seeking
rehearing or filing a petition for writ of certiorari, and we affirm the judgment.
                        ______________________________




                                         -2-